Citation Nr: 0809244	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicide agents.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968, 
to include duty in Vietnam.  This matter comes before the 
Board of Veterans' Appeals (Board) from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder. 

This case has been before the Board previously and was 
remanded in January 2006 for further evidentiary development, 
to include obtaining an examination to determine which type 
of diabetes the veteran has.  The RO thereafter provided a 
SSOC in August 2006.  

The Board notes that the veteran has submitted additional 
documents to support his claim, which have not been 
considered by the RO.  The Board, however, finds no reason to 
remand for local consideration, as the information contained 
in these reports does not present any evidence relevant to 
the veteran's claim.  See 38 C.F.R. § 20.1304 (2007).  
Specifically, the Bethesda Hospital records were previously 
considered by the RO.  The June 2006 correspondence from 
C.A.M. merely indicates that he has treated the veteran for 
diabetes since 1984.  It does not address the relevant issue 
concerning which type of diabetes the veteran has.  
Therefore, the additional evidence is merely cumulative of 
evidence already of record.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the January 2006 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The veteran had active service in the Republic of Vietnam; 
accordingly, he is presumed to have been exposed to herbicide 
agents.  

2. The preponderance of the evidence shows that the veteran 
has Type I and not Type II diabetes mellitus. 

3. Diabetes mellitus was first diagnosed many years post-
service and there is no competent evidence that causally 
links the veteran's diabetes to any incident of service, to 
include exposure to herbicides.   


CONCLUSION OF LAW

Service connection for Type I diabetes mellitus is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and any defect in notice was harmless error.  The 
RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2002 letter from the RO clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records, employment records, and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  This 
letter made clear that although VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim, and also asked the veteran to provide VA with any 
medical reports in his possession.  

The January 2002 RO letter also informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
August 2006 SSOC.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
February 2003 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing a causal link between the 
veteran's diabetes mellitus and his active service or any 
incident thereto is lacking.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in notice affected the 
essential fairness of the adjudication, and therefore, the 
presumption of prejudice is rebutted.  Id. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in September 2003 and June 2006, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The veteran exercised his right to a 
hearing and provided sworn testimony in March 2005.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include Type II diabetes mellitus, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for a number of diseases, to include 
respiratory cancers and Type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e). (Emphasis added.)

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

Private Provider Records

In a February 1997 correspondence, J.I.M. (initials used to 
protect privacy), MD, stated that he saw the veteran once for 
a complaint of impotence.  At that time, the veteran reported 
that he had been diabetic for 11 or 12 years and was on 
insulin.

Records from Bethesda Hospital indicate that the veteran was 
diagnosed with diabetes, etiology unknown, in December 1978 
and placed on insulin.  He was subsequently admitted to the 
hospital.  In January 1989, the veteran was diagnosed with 
ketoacidosis and poorly controlled diabetes mellitus.  The 
examining physician stated that "previously I would have 
classified [the veteran] as a Type II diabetic but in view of 
this new development he will be classified as a Type I."  In 
April 1990, the veteran's right fifth toe was amputated.  
Records dated June 1996 and August 1997 indicate that the 
veteran had insulin dependent diabetes mellitus.  In May 
2001, his left fourth toe was amputated.  The examining 
physician diagnosed "diabetes mellitus, probably type I, by 
history."  

In an April 1990 correspondence, J.W.C., DO, provided a 
diagnosis of diabetes mellitus, "probably Type II."  In a 
May 1990 correspondence, the doctor stated that the veteran 
was a "Type II diabetic."  However, in an April 2004 
correspondence to the veteran, J.W.C. stated that "[y]ou 
were diagnosed December 1978 as a Primary Type I Diabetes-
Mellitus-sudden onset."

In letters dated December 1995 and January 1996, D.M.S., DPM, 
stated that the veteran had non-insulin dependent diabetes.

In a May 2001 correspondence, M.W.S., DPM, noted that the 
veteran had a history of Type I diabetes.  However, in 
letters dated March 2003 and March 2005, M.W.S. stated that 
he had treated the veteran since December 2000 for Type II 
diabetes.

In a January 2002 correspondence, C.A.M., MD, stated that he 
had treated the veteran for diabetes since 1984.  Attached 
medical records from February 1984 to August 2001 indicate 
that the veteran had been taking insulin since 1979.  At one 
point, the veteran related that his aunt had diabetes.  
However, the Board notes that the claims file contains 
numerous other medical records wherein the veteran denied any 
family history of diabetes.

In a May 2003 correspondence, A.S.M., MD, stated that he had 
treated the veteran since July 1996 for type II diabetes.  He 
further stated that the veteran was "initially treated and 
well controlled with oral hypoglycemics and only later [] 
started on insulin."

In a May 2003 correspondence, T.P.F., MD, stated that the 
veteran had Type II diabetes and had been treated with oral 
agents in addition to insulin.

In a March 2006 correspondence, R.D.W., DDS, indicated that 
the veteran reported having Type II diabetes.

VA Medical Records

In February 2003, the RO requested a medical opinion from a 
VA physician.  The doctor was asked to determine whether the 
veteran had Type I or Type II diabetes.  The doctor reviewed 
the claims file and determined that the veteran was "a 
poorly-controlled Type I insulin-dependent diabetic."  He 
noted that the veteran had been on insulin since being 
diagnosed with diabetes and had been treated for 
ketoacidosis.  He opined that "[t]he evidence more likely 
than not favors an insulin dependent Type I diabetic than it 
does Type II."  The doctor explained that Type II diabetics 
tend to show resistance to ketosis.

In a May 2003 correspondence, J.J.W., MD, made the following 
statement:

While it is true that [the veteran's] diabetes is 
insulin-requiring, it is not so clear that it 
is/was Type I from the get-go.  Indeed, he is 
currently managed on a combination of insulin and 
Avandia, an oral agent.  The latter is usually 
thought of as being used for Type II DM.  I think 
that it is as likely to be Type II DM, now insulin 
requiring, as it is to be Type I.  

The doctor indicated that he had ordered an insulin C-peptide 
test.  He stated that if the veteran was Type I, "that 
result should return essentially nil (since Type I diabetics 
produce essentially no endogenous insulin).  If it returns 
much above that, I believe that would represent persuasive 
evidence that he is in fact a Type II diabetic now insulin 
requiring."  

The Board notes that the claims file contains the results of 
a June 2003 blood test, wherein the C-peptide level measured 
.6 on a scale of 0 to 4.  However, it appears that this test 
result was never reviewed by a physician for purposes of 
rendering an opinion as to which type of diabetes the veteran 
has.

September 2003 VA Examination

The doctor reviewed the claims file and noted that the 
veteran had taken insulin since first being diagnosed with 
diabetes in 1978.  He also noted that the veteran was being 
treated with a mixed split-dose of insulin and Avandia.  
After performing an examination, the doctor diagnosed Type I 
diabetes mellitus.  He explained that the veteran's diabetes 
"has been insulin requiring from the onset" and "follows a 
pattern of type I insulin-dependent diabetes mellitus."  The 
doctor noted that there was no historical evidence to suggest 
Type II diabetes.

June 2006 VA Examination

The doctor reviewed the claims file and noted that after 
being diagnosed with diabetes in 1978, the veteran was 
initially placed on a diet and then subsequently placed on 
insulin and Avandia.  He further noted that "early on" the 
veteran was  hospitalized several times with ketoacidosis.  
The doctor acknowledged that the record contained 
"significant confusion" as to whether the veteran is Type I 
"in spite of having no family history of diabetes" or Type 
II.  After a physical examination, the doctor diagnosed Type 
I diabetes based on the fact that the veteran's C-peptide 
level was less than .5.

March 2005 Travel Board Hearing

The veteran testified that he primarily sees three physicians 
- A.S.M., T.P.F., and J.J.W - and that these doctors had 
diagnosed him with Type II diabetes.  He had been treated by 
A.S.M. for approximately two years and by T.P.F. for 
approximately ten years.  J.J.W. controlled his insulin.  He 
stated that it was his understanding that the June 2003 C-
peptide test revealed Type II diabetes.  However, he 
testified that J.J.W. "didn't say anything about the results 
of them, what it - what the number was."  Hearing Transcript 
at 9.

b. Discussion

The veteran contends that he currently has Type II diabetes, 
and that as he served in the Republic of Vietnam, service 
connection for his diabetes is warranted.  

The veteran had honorable active service in Vietnam.  Thus, 
he is presumed to have been exposed to herbicide agents 
during that time.  See 38 C.F.R. § 3.307.  In order for the 
veteran to be granted presumptive service connection on the 
basis of exposure to herbicides under 38 C.F.R. § 3.309(e), 
it must be shown that he exhibits Type II diabetes, as Type I 
format is not among those conditions subject to presumptive 
service connection based on exposure to herbicide agents.  
See 38 C.F.R. §§ 3.307, 3.309(e).  The basis for the RO's 
denial of the veteran's claim is not the type of service 
rendered, but rather the nature of the veteran's diabetic 
condition.  

The record contains conflicting medical opinions with regard 
to whether the veteran has Type I or Type II diabetes.  In 
such a circumstance, the Board must determine how much weight 
should attach to each medical opinion of record and to 
provide adequate reasons and bases upon its adoption of one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (noting that the Board may "favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases").  In addition, the Board notes that it may place 
greater weight on one medical opinion over another, depending 
on factors such as reasoning employed and whether or not, and 
the extent to which, the examiner reviewed prior clinical 
records and other evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

A.S.M. and T.P.F. both concluded that the veteran has Type II 
diabetes.  Although these opinions support the claim, they do 
not include a rationale.  There is also no indication that 
the doctors reviewed the claims file.  Therefore, the 
probative value or weight of the opinions is diminished.  
However, as explained above, A.S.M. and T.P.F. are the 
veteran's treating physicians and are presumably familiar 
with his medical history.  

J.W.C. and M.W.S. also concluded that the veteran has Type II 
diabetes.  Again, these opinions do not include a rationale, 
and there is no indication that the doctors reviewed the 
claims file.  Furthermore, it appears that both doctors 
initially diagnosed the veteran with Type I diabetes and then 
later changed their diagnosis to Type II diabetes with no 
explanation.  Therefore, the probative value or weight of 
these opinions is also diminished.   

As for R.D.W.'s diagnosis of Type II diabetes, there is no 
associated rationale for the diagnosis, and it appears as 
though the statement was based on the veteran's subjective 
history.  

However, there are also three opinions by VA physicians 
finding that the veteran has Type I diabetes.  The February 
2003 physician noted that the veteran had been on insulin 
since being diagnosed with diabetes and had been treated for 
ketoacidosis.  He opined that the medical evidence "more 
likely than not" favors an insulin dependent Type I 
diabetic.  The doctor explained that Type II diabetics tend 
to show resistance to ketosis.  The Board notes that this 
opinion is consistent with January 1989 records from Bethesda 
Hospital, wherein the veteran was diagnosed with Type I 
diabetes based on the fact that he had developed 
ketoacidosis.  The September 2003 examiner noted that the 
veteran was being treated with both insulin and oral agents.  
He determined that the veteran had Type I diabetes mellitus 
based on the fact that he had been on insulin since being 
diagnosed.  He also noted that the veteran's diabetes 
"follows a pattern of type I insulin-dependent diabetes 
mellitus."  Finally, the June 2006 report contains a very 
detailed history and medical findings addressing the etiology 
of the veteran's disorder.  The examiner noted the veteran's 
use of insulin and oral agents, as well as his history of 
ketoacidosis.  His diagnosis of Type I diabetes was based on 
the veteran's C-peptide test results.  The Board finds that 
these opinions are of greater probative weight because they 
were authored by physicians who reviewed the relevant 
evidence in the claims file and provided a more thorough 
rationale for the opinion with citation to the clinical 
record.  In contrast, there is nothing to indicate how the 
private providers determined that the veteran's diabetes is 
Type II rather than Type I.  

The Board acknowledges the veteran's own assertion that he 
currently suffers from Type II diabetes mellitus, in addition 
to his representative's claim that it is possible for Type II 
diabetes to have later developed after Type I.  However, 
while the veteran and his representative as lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu, supra.  Only 
a medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The Board notes that none 
of the private providers have indicated that the veteran 
initially had Type II diabetes that later developed into the 
Type I variety.

The evidence supporting the claim that the veteran's diabetes 
is Type II is, as noted above, either based upon history 
obtained from the veteran or not supported by a rationale 
with citation to the clinical record.  There are three VA 
opinions that point to Type I diabetes that are supported by 
such a rationale.  Under these circumstances, the Board must 
conclude that the veteran has Type I diabetes.  Accordingly, 
presumptive service connection based on herbicide exposure 
under 38 C.F.R. § 3.309(e) is not warranted. 

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that, with respect to claims 
for service connection for disabilities based upon exposure 
to herbicides, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
competent evidence of record does not show a diagnosis of 
diabetes until several years after service, well beyond the 
one year presumptive period that applies to Types II diabetes 
mellitus and, as indicated above, the preponderance of the 
evidence shows that the veteran has Type I diabetes.  There 
is no competent evidence that suggests the veteran's diabetes 
began during service or is otherwise linked to any incident 
of active duty, to include his presumed exposure to 
herbicides while in Vietnam.  Accordingly, service connection 
for the veteran's Type I diabetes is not warranted on a 
direct incurrence or one year presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for the claimed disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for diabetes mellitus is denied.   




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


